El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Benita González, por medio de su abogado, solicita la desestimación de la apelación interpuesta porque la trans-cripción no ha sido radicada dentro del término de treinta días fijado por la ley.
Para ello se basa en que tratándose de un caso de cer-tiorari en el que no se practicó prueba, los autos debieron elevarse a esta corte dentro del plazo de treinta días o den-tro de la prórroga que se hubiere concedido por este tribunal; en que los treinta días habían transcurrido y no se había solicitado ni concedido prórroga alguna, y en que si bien existía pendiente de aprobación en la corte inferior cierta transcripción del récord preparada por el taquígrafo *672por orden de la corte dictada a petición de la apelante, dicha transcripción era nula por no estar autorizada por la ley.
La parte apelante se opuso a la desestimación del re-curso. Es digna de estudio la cuestión suscitada, pero la parte que la promueve no ha colocado a este tribunal en condiciones de resolverla. Los hechos en que se basa sólo constan de una certificación del Secretario contentiva de con-clusiones y especialmente de una copia de la “transcripción del récord” preparada por el taquígrafo y notificada a dicha parte. La promovente dehe archivar las copias de acuerdo con la ley, o esperar, si carece de recursos para ello como expresó en el acto de la vista, que la apelante radi-que la transcripción. No tardará mucho. Según sostuvo la apelante, la transcripción o exposición fue aprobada por la. corte sentenciadora el 14 de enero actual.
Existiendo, pues, una transcripción o exposición en la corte de distrito aprobada el 14 de enero, Cuya naturaleza no estamos en condiciones aún de calificar, y no habiendo transcurrido treinta días contados a partir de la aproba-ción, no procede la desestimación del recurso.

Sin lugar.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.